       Case 2:17-cv-00246-RWS Document 56 Filed 11/07/18 Page 1 of 15




                    IN THE UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF GEORGIA
                            GAINESVILLE DIVISION

AMY DUNN, individually and as the        )
natural parent of DANIELLE               )
DEMONBREUN, JAMES DUNN                   )
and RONALD CURTIS                        ) CIVIL ACTION
PATTERSON,                               ) FILE NO.: 2:17-CV-00246-RWS
                                         )
      Plaintiffs,                        )
                                         )
v.                                       )
                                         )
COLUMBIA NATIONAL                        )
INSURANCE COMPANY,                       )
                                         )
      Defendants.                        )

     REPLY IN SUPPORT OF PATTERSON’S MOTION TO COMPEL
              CLAIM FILES AND OTHER DOCUMENTS

      Columbia National Insurance Company recognizes that claims at issue in

this litigation are “the decision not to defend Mr. Patterson, and the evaluation of

the settlement offer.” Because Columbia cites its original decision to deny

coverage as the reason for the rejection (Doc 1-14), both issues are directly tied to

the accuracy of Columbia’s coverage investigation and it unconditional denial. As

explained below and in the original motion (Doc 49), communications regarding

these issues and shared with those not involved with coverage should be produced.
       Case 2:17-cv-00246-RWS Document 56 Filed 11/07/18 Page 2 of 15




      A.     Hubbard’s Errata Sheet Should be Disregarded.

      The “corrections” in Hubbard’s errata sheet are extraordinary. Below

is his original sworn testimony. In red brackets are the “corrections.”

      Q:     Okay. Now, how did you review that claims file?

      A:     Yeah. I reviewed the notes and looked at the documents that
             were attached to the file –

      Q:     And --

      A:     -- briefly, yeah.

      Q:     -- did you do that electronically?

      A:     Yes. [No.]

      Q:     Okay. So you did that electronically. You did not review the
             file as it’s referenced on the exhibit that you were just referring
             to that you got the claim number for?

      A:     Right. I didn’t review it in paper format. [I reviewed the
             redacted paper copy with Mr. Rapp.]

      Q:     Right.

      A:     I did not. Yes, sir. [I reviewed the redacted paper copy with
             Mr. Rapp.]

      Q:     So the file that you reviewed, the claims file that you reviewed
             in its electronic format contained no redactions?

      A:     Right. Correct. I had no redactions in mine. [No, I reviewed
             the redacted file copy with Mr. Rapp.]

(Compare Doc 49-7, page 128, lines 4-21 with Doc 53-3)

                                          2
       Case 2:17-cv-00246-RWS Document 56 Filed 11/07/18 Page 3 of 15




             1.     The Court is entitled to disregard errata sheets that
                    contradict sworn testimony.

      Deponents are entitled to correct the transcript of their depositions using an

errata sheet. See, Fed. R. Civ. P. 30(e).

      The Rule cannot be interpreted to allow one to alter what was said
      under oath. If that were the case, one could merely answer the
      questions with no thought at all then return home and plan artful
      responses. Depositions differ from interrogatories in that regard. A
      deposition is not a take home examination.

ChemFree Corp. v. J. Walter, 2008 WL 5234247, at *4 (N.D. Ga.). “If the

proposed changes clearly contradicted the deposition testimony, the changes may

not be appropriate.” Dering v. Serv. Experts, 2007 WL 4299968, at *5 (N.D. Ga.).

      In ChemFree, this Court disregarded an errata sheet. Noting that the

Eleventh Circuit has not laid down a clear rule, ChemFree identified three factors

helpful in the analysis: The extent to which the errata sheet contradicts sworn

testimony; whether the deponent’s attorney had “sufficient notice” of the subject

matter of questioning; and the sufficiency of the reasons for the change. 2008 WL

5234247, at *2-4. Those factors support disregarding Hubbard’s errata sheet.

      Hubbard’s errata sheet could not be more contradictory from his sworn

testimony. He changed “yes” to “no.” He changed “I didn’t review it in paper

format” to “I reviewed the redacted paper copy.” He changed “I had no redactions

in mine” to “I reviewed the redacted file copy.” The degree of contradiction is

                                            3
       Case 2:17-cv-00246-RWS Document 56 Filed 11/07/18 Page 4 of 15




wide and repeated. Cf, Dering, 2007 WL 4299968 (accepting errata sheet that

merely expanded on answers with more detail).

      Columbia’s counsel had sufficient notice of this line of questioning, as every

witness has been asked the same questions. Columbia’s counsel has asked the

same questions of other witnesses. This is a standard and expected line of

questioning. Counsel cannot claim to be “sandbagged” as discussed in ChemFree.

Id. at 3. There was no unfair surprise, and the Court should disregard the errata.

      Hubbard’s reasons for the changes are weak. “Temporary confusion” might

explain getting it wrong once, but Hubbard stated he reviewed the unredacted

version of his file notes three times. He had the redacted version in front of him,

so he could easily tell the difference. This Court has the same redacted version in

front of it as Hubbard had in front of him. Entire pages are blacked out. (Doc 49-

12, p.2) Hubbard testified he saw the version that was not blacked out the day

before. He is an attorney and an insurance-company executive. He is not so easily

confused. This Court should disregard the errata sheet.

             2.    Mr. Rapp’s affidavit is credible, but it changes nothing.

      Stephen Rapp submitted an affidavit stating that he prepared Hubbard with

redacted versions of the documents. (Doc 53-4) The undersigned has no doubt

that Mr. Rapp’s affidavit is correct and truthful in all respects. However, Mr.


                                          4
       Case 2:17-cv-00246-RWS Document 56 Filed 11/07/18 Page 5 of 15




Rapp’s affidavit is not material, as Hubbard prepared twice; once without Mr.

Rapp and then with Mr. Rapp.

      Q:     Mr. Hubbard, how did you prepare for your deposition today?

      A:     Reviewed yesterday the file that I’d been handling and then I
             talked a bit with Mr. Rapp yesterday.

(Doc 49-7, page 95, lines 15-18) (emphasis added). This testimony was not

“corrected.” This Court should believe everything Mr. Rapp says and disregard

the errata, as Mr. Rapp’s affidavit does not speak to Hubbard’s first preparation.

             3.     The errata sheet was delivered to the parties more than 30
                    days after the transcript was available to Hubbard.

      The Eleventh Circuit has construed Rule 30(e) to require that the errata sheet

be “delivered” within the 30-day period. Welch v. Mercer Univ., 304 F. App’x

834, 837 (11th Cir. 2008). The deposition was August 8. The errata sheet and

transcript were available to Hubbard on September 6. (Exhibit A) More than 30

days later, Mr. Patterson filed this motion. (Doc 49) The first time Mr. Patterson

saw the errata sheet was the same day it was filed in response to the motion.

(Exhibit B) Mr. Patterson has no idea why the errata sheet states it was notarized

on September 12 but did not surface until October 24. (Compare page 1 of Exhibit

B with page 2 of Exhibit B) Mr. Patterson is not asking the Court to strike the

errata from the record, he is asking the Court to disregard it.


                                           5
       Case 2:17-cv-00246-RWS Document 56 Filed 11/07/18 Page 6 of 15




             4.       This Court is the finder of fact and may chose to
                      disbelieve the altered testimony.

      The trial judge “acts as the fact finder in discovery disputes.” Florida v.

Indus. Chemicals, 145 F.R.D. 585, 588 (N.D. Fla. 1991). In deciding discovery

disputes, “judges necessarily must assess a witness’ credibility.” DeSmeth v.

Samsung, 1998 WL 315469, at *3 (S.D.N.Y.). Unlike sworn testimony at the

summary judgment phase, affidavits and errata sheets are not entitled to favorable

inferences or deference during a discovery dispute. See id. at *2.

      Hubbard’s “corrected” story that he did not prepare for his testimony with

his electronic file is not credible in light of the following testimony:

      Q:     When you sat down at your computer to look at the Amicus
             claim notes to prepare for your deposition –

      A:     Uh-huh.

      Q:     -- did you also go and -- into the other system to look at the
             claim notes that Mr. Barczykowski kept?

      A:     I did not. No. I looked only at my own claim notes. Yeah.

      Q:     Okay. In the -- was it Amicus or Americus?

      A:     Yeah, Amicus.

      Q:     Amicus?

      A:     Right.

      Q:     I'm sorry. In the Amicus computer system?

                                            6
       Case 2:17-cv-00246-RWS Document 56 Filed 11/07/18 Page 7 of 15




      A:     That’s right.

      Q:     That's the version you looked at in preparation for your
             deposition today?

      A:     Yes, sir.

      Q:     And you read your claim notes?

      A:     Read my claim notes and looked at some of the documents in
             the claim -- my claims file.

(Doc 49-7, page 180, line 20 – page 181, line 13)

      This testimony was not “corrected.” It confirms that Hubbard sat down at

his computer to read the original version in order to refresh his memory and

prepare for his testimony. Mr. Rapp’s affidavit confirms he was not present during

Hubbard’s electronic review. Mr. Rapp does not know what Hubbard reviewed

when Hubbard sat at his computer. The errata is not credible.

      B.     Hubbard Reviewed His File While Preparing to Testify.

      Hubbard stated several times that the reason he reviewed his file was to

prepare to testify in his deposition. For example:

      Q:     You indicated that in preparation for this deposition you’ve
             reviewed what -- what was it that you reviewed? You said the
             claims file?

      A:     Yeah. Reviewed the claims file that I was involved in and
             handled, yeah, which would be the one for the defense of the
             Lawsons.

                                         7
       Case 2:17-cv-00246-RWS Document 56 Filed 11/07/18 Page 8 of 15




(Doc 49-7, page 127, lines 8-13) This testimony was not “corrected.”

      Columbia argues that when Hubbard reviewed his file the day before his

deposition it was not to refresh his recollection, but Columbia provides no other

explanation for why Hubbard would review a file “in preparation for this

deposition” other than to refresh his recollection. Any other explanation would be

absurd. As the fact finder, this Court should find that Hubbard reviewed his file in

preparation for his deposition to refresh his memory and order it produced.

      Columbia argues the file is not relevant. If it were not relevant, Hubbard

would not have reviewed it. If it were not relevant, Mr. Rapp would not have

prepared Hubbard with the redacted version of the file.

      Hubbard’s file is highly relevant to the coverage issues in this case, because

Columbia used its involvement in the defense of Lawson to attempt to make an

appearance and intervene to litigate coverage issues against Mr. Patterson. (Doc

49-8 and Doc 49-9) Columbia should have filed a declaratory judgment action to

litigate coverage. Instead, it chose a highly unorthodox approach that is highly

relevant to Columbia’s bad faith and breach of its duty to defend.

      Furthermore, the point is not whether Columbia believes the file is relevant

to the issues it wants to focus on in this litigation. The point is that Hubbard

reviewed the file and his claim notes to prepare for his testimony. He gave the


                                           8
       Case 2:17-cv-00246-RWS Document 56 Filed 11/07/18 Page 9 of 15




coverage investigation a grade of C+. If Hubbard did not know anything about the

coverage investigation, he could have so testified rather than grading it. If he now

thought he was wrong, we can safely assume he would not have hesitated to

“correct” the grade with an errata sheet.

      Columbia creates a straw man by arguing that reviewing documents prior to

testifying does not “automatically” result in a waiver. Mr. Patterson never argued

waiver was automatic. Rather, Rule 612 requires this Court to first determine what

justice requires. In his original brief, Mr. Patterson addressed why justice requires

a thorough cross-examination with the relevant documents and cited relevant case

law. Columbia relies on inapposite cases:

      In Coca-Cola Co. v. Allianz, the witness affirmatively testified that a review

of her file prior to her deposition did “[n]ot really” help her remember. Id. at n.8.

As testimony quoted above reveals, Hubbard reviewed his file for the purpose of

preparing. He purported to remember important details, such as Mr. Patterson

needing written permission to drive the truck, but those details appear in no other

record. Justice requires that Mr. Patterson be allowed to cross-examine Hubbard

on the papers he reviewed the day before so testifying.

      In Morrow v. UniCare, the witness reviewed notes from a video on how to

answer deposition questions because “she has short-term memory problems caused


                                            9
      Case 2:17-cv-00246-RWS Document 56 Filed 11/07/18 Page 10 of 15




by prescription medicine.” 2006 WL 8431495, at *7 (N.D. Ga.). Hubbard is a

sophisticated and experienced litigant with no claims of illness or medication.

Justice does not require he be accommodated as was the sick person in Morrow.

      In In re Rivastigmine, the court noted that “this is not a case in which the

accuracy of Dr. Williams’ memory is a central concern.” 486 F. Supp. 2d 241, 244

(S.D.N.Y. 2007). Hubbard’s memory is a huge concern, and justice requires a

thorough cross-examination.

      Columbia cites many cases that do not address the Rule 612 analysis and

simply do not apply to this motion.1 This part of this motion is not a “run-of-the-

mill” waiver by disclosure. The analysis is controlled by a specific Rule of

Evidence, 612, which is set forth an applied in Mr. Patterson’s original brief. Mr.

Patterson should be able to cross-examine Hubbard on his criticisms of

Barczykowski and his curiously incorrect view of the facts using documents that

contain those facts and that Hubbard reviewed electronically the day before he

graded Barczykowski and testified to incorrect facts. This Court should grant this

motion.



1
 E.g., Perrigo v. Merial, 2017 WL 5203054 (N.D. Ga.); Jones v. Tauber & Balser,
503 B.R. 510 (N.D. Ga. 2013); Cox v. Adm’r U.S. Steel & Carnegie, 17 F.3d 1386
(11th Cir.); Underwriters v. Atlanta Gas Light Co., 248 F.R.D. 663, 670 (N.D. Ga.
2008); and Liberty Mutual v. APAC-Se, 2008 WL 11320055, at *2 (N.D. Ga.).

                                         10
       Case 2:17-cv-00246-RWS Document 56 Filed 11/07/18 Page 11 of 15




      C.     Coverage Communications Including Hubbard and Foster
             are Not Privileged in the First Instance.

      Columbia’s diagram is useful, but it is missing two arrows. The diagram is

corrected below by adding green arrows.




      Columbia’s uncorrected diagram illustrates how the flow of information was

supposed to work. As Hubbard testified, it would be improper for coverage

memoranda to go to him or Foster. As the privilege log shows, and as Columbia

admits in its brief, coverage memoranda did go to Hubbard and Foster. That is the

entire point of this portion of Mr. Patterson’s motion, and that fact is not

recognized in Columbia’s original diagram.

      Columbia’s opposition rests on the incorrect assumption that all of its

employees have an attorney-client relationship with any attorney ever hired by

                                          11
       Case 2:17-cv-00246-RWS Document 56 Filed 11/07/18 Page 12 of 15




Columbia for any purpose. Columbia’s assumption is contrary to Georgia law,

which requires that “the subject matter of the communication [be] within the scope

of the employee’s corporate duties.” Marriott Corp. v. Am. Acad. of

Psychotherapists, Inc., 157 Ga. App. 497, 505 (1981). “In the corporate context,”

privileged communications must be “confined to employees within the corporate

structure who are authorized, expressly or by business practice, to receive and act

thereon.” St. Simons Waterfront, LLC v. Hunter, Maclean, Exley & Dunn, P.C.,

293 Ga. 419, 427 (2013).

      As Hubbard’s testimony, which is cited in Mr. Patterson’s original motion

make clear, Columbia’s business practice was to erect a Chinese Wall between

Strickland and Hubbard and between Strickland and Foster with regard to coverage

issues. “Business practice” is highly relevant. St. Simons, supra. Also relevant

under St. Simons is whether Foster or Hubbard could “act thereon,” and they could

not because of a conflict of interest.

      Columbia argues that communications after the Lawson claim settled are

somehow different. They are not, as Columbia has not fulfilled its burden of

showing that after the Lawson claim settled coverage was “within the scope of

[Hubbard’s] corporate duties” or of Foster’s scope of representation. Marriott, 157

Ga. App. at 505. In fact, Hubbard affirmatively testified that after the Lawson


                                         12
      Case 2:17-cv-00246-RWS Document 56 Filed 11/07/18 Page 13 of 15




claim settled, responsibility for these matters remained with Preston Burroughs and

not Hubbard. (Exhibit C, page 124, line 5 – page 125, line 9) Thus, coverage

communications sent to Hubbard and Foster were not “confined to employees

within the corporate structure” authorized to act on them. St. Simons, 293 Ga. 419

at 427.

      Columbia wants this Court to broadly construe the attorney-client privilege

broadly, but Georgia law requires courts to keep the privilege “to its narrowest

permissible limits.” Tenet Healthcare v. Louisiana Forum, 273 Ga. 206, 208

(2000).

      For the same reasons, the work-product protection is not available. Foster

and Hubbard were not involved in preparing for this coverage litigation. They had

literally no business receiving the communications. Strickland may just as well

have sent the coverage memoranda to Columbia’s ground maintenance crew.

      Columbia concedes Hubbard had no role in the coverage issues that are the

subject of the memoranda and emails withheld under the work-product doctrine.

Columbia’s argument merely begs the question as to why the alleged work product

regarding coverage was provided to Hubbard or Foster. Columbia is blurring lines

of Hubbard’s and Foster’s responsibilities with those of Strickland’s and

Burroughs’. These lines were recognized and distinguished by Camacho v.


                                         13
      Case 2:17-cv-00246-RWS Document 56 Filed 11/07/18 Page 14 of 15




Nationwide, 287 F.R.D. 688, 693-94 (N.D. Ga. 2012). Not all communications are

protected just because they are from an attorney or between attorneys.

      This Court should grant this motion.


      Respectfully submitted on November 7, 2018.


                         /s/ Richard E. Dolder
                         James (Jay) Sadd
                         Georgia Bar No. 622010
                         Richard E. Dolder
                         Georgia Bar No. 220237
                         SLAPPEY & SADD, LLC
                         352 Sandy Springs Circle
                         Atlanta, Georgia 30328
                         (404) 255-6677 (voice)
                         (404) 255-7460 (facsimile)
                         jay@lawyersatlanta.com
                         rich@lawyersatlanta.com
                         Attorneys for Mr. Patterson




                                        14
       Case 2:17-cv-00246-RWS Document 56 Filed 11/07/18 Page 15 of 15




                          CERTIFICATE OF SERVICE

      I hereby certify that the foregoing Reply in Support of Patterson’s Motion

to Compel Claim Files and Other Documents was filed electronically with the

Clerk of Court using the CM/ECF system, which will automatically send e-mail

notification of such filing to the attorneys of record for all parties. I further certify

that the foregoing was prepared in Times New Roman 14pt font and otherwise

complies with Local Rule 5.1.


      Respectfully submitted November 7, 2018.

                                  /s/ Richard E. Dolder
                                  Richard E. Dolder
                                  Georgia Bar No. 220237
                                  SLAPPEY & SADD, LLC
                                  352 Sandy Springs Circle
                                  Atlanta, Georgia 30328
                                  (404) 255-6677 (telephone)
                                  rich@lawyersatlanta.com
                                  Attorney for Mr. Patterson




                                           15
